Judgment reversed and common pleas affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of said circuit court be, and the same hereby is, reversed for error in reversing and in not affirming the judgment of the court of common pleas of Mahoning county in the case of Marie Feeney v. The Mahoning Valley Railway Company. And proceeding to render the judgment said circuit court should have rendered,
It is considered and adjudged that the said judgment of the court of common pleas be and the same is in all respects affirmed, this court being of opinion that the plaintiff’s own evidence clearly shows that her own negligence contributed directly and proximately to her injuries.
Davis, C. J., Shauck, Johnson and O’Hara, JJ., concur. Donahue, J., not participating.